Thi~   opinion was flied for record
                                                         at     : ·




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON


GRANT COUNTY PROSECUTING                      )
ATTORNEY,                                     )
                                              )
                   Respondent,                )                 No. 90827-3
                                              )
      v.                                      )                   EnBanc
                                              )
JERRY JASMAN and CRAIG                        )
MORRISON,                                     )
                                              )      Filed      JUL 1 6 2015
                   Petitioners.               )
                                              )


      OWENS, J. -      After an incident involving his then-deputy coroner, Grant

County Coroner Jerry Lee Jasman pleaded guilty to disorderly conduct and resigned

from office. By statute, Jasman's conviction prohibited him from holding public

office again. RCW 9.92.120. However, the new Grant County coroner, Craig

Morrison, quickly hired Jasman as chief deputy coroner and chief investigator. In this

case, we must decide whether Jasman can hold those positions given that he is

prohibited from holding public office. Jasman may not hold those positions if they

are "public officer" positions. Deputies are public officers because deputies are
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


legally authorized to discharge the duties of public officers (in this case, county

coroner). Similarly, as chief investigator, Jasman was a public officer to the extent

that he functioned as a deputy coroner and discharged the duties of county coroner.

Therefore, we hold that both positions are "public officer" positions and that Jasman

may not hold either position.

       As a separate issue, we must decide whether Coroner Morrison was entitled to

a special prosecutor's representation when he intervened as a defendant in this

lawsuit. By statute and our case law, prosecutors are required to represent county

officers only when an officer is sued for money damages or when the county or State

is the real party in interest. RCW 4.96.041(1), (2); Osborn v. Grant County, 130
Wash. 2d 615, 625, 926 P.2d 911 (1996). In this case, Coroner Morrison was not sued

for money damages and the State or county was not the real party in interest, so he

was not entitled to a special prosecutor's representation.

                                            FACTS

       Jasman was the Grant County coroner, and he resigned from that position after

he pleaded guilty to disorderly conduct for an incident involving his then-deputy

coroner.

       After Jasman resigned, Grant County voters elected Morrison as coroner, and

one of Coroner Morrison's first actions was to hire Jasman as his "deputy and chief

investigator" based on Jasman's experience and training. Clerk's Papers (CP) at 155.



                                              2
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


Jasman took an oath of office for "the office ofChiefDeputy Coroner." Id. at 161.

Part of Jasman's duties as deputy coroner involved him signing death certificates.

Prosecutor D. Angus Lee expressed concern over Coroner Morrison employing

Jasman as deputy coroner when Jasman was ineligible to hold public office because of

his conviction. Because of Prosecutor Lee's concern, Coroner Morrison said he

changed Jasman's title to "Chief Investigator, an at-will employee, rather than

deputizing him as an appointed official." ld. at 92. However, Jasman did not

formally resign his deputy position until after Prosecutor Lee filed this quo warranto 1

action. One of J as man's duties as "Chief Investigator" was "to determine and certify

the cause and manner of death in cases [the coroner's] office takes jurisdiction over."

Id. Jasman signed four death certificates in his capacity as chief investigator.

Prosecutor Lee contended that the death certificates that J asman signed were legally

invalid and that Jasman was not authorized by law to sign death certificates.

       Subsequently, Prosecutor Lee filed a quo warranto action against Jasman,

claiming Jasman "unlawfully exercised the public office of coroner or deputy

coroner." I d. at 4. Once Prosecutor Lee filed this lawsuit, Jasman resigned his deputy

position but retained his chief investigator position.




1
  Quo warranto is Latin for '"by what authority."' BLACK'S LAW DICTIONARY 1447
(lOth ed. 2014). It is a common law writ that allows someone to challenge a person's
authority to hold public office. !d.

                                             3
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


       After Prosecutor Lee filed the quo warranto action, Coroner Morrison asked the

Grant County Board of Commissioners (Board) to indemnify J asman for the attorney

fees and costs of defending the action. The Board initially agreed, but it reversed its

decision and refused to indemnify Jasman after receiving legal advice from Prosecutor

Lee. Because of Prosecutor Lee's actions, Jasman moved to disqualify him from

representing himself as plaintiff in the quo warranto action, arguing Prosecutor Lee

had a conflict of interest. Jasman contended that Prosecutor Lee owed a duty of

independent judgment in prosecuting the quo warranto case and that by advising the

Board not to indemnify Jasman (who was the defendant in the same case), it created a

conflict of interest. The trial court granted Jasman's motion, albeit for a different

reason. The trial court stated it believed Coroner Morrison was the real party in

interest (though not a necessary party) and that Prosecutor Lee had a duty to advise

both Coroner Morrison and the Board. The trial court reasoned that it "appears to the

Court to be a conflict for the Prosecutor, who has an obligation to advise the County

Coroner, to choose instead to advise the [Board]." !d. at 350.

       Coroner Morrison and J as man moved the trial court to allow Coroner Morrison

to intervene, and they also moved the trial court to appoint a special prosecutor to

represent them. They argued that Prosecutor Lee had a statutory duty to represent

Coroner Morrison because of his position as elected coroner. The trial court granted




                                            4
Grant County Prosecuting Att y v. Jasman
No. 90827-3


their motion to allow Coroner Morrison to intervene but denied their motion to

appoint a special prosecutor.

       Regarding the substance of the quo warranto action, the trial court granted

Prosecutor Lee's summary judgment motion, prohibiting Jasman from exercising the

office of Grant County coroner or deputy coroner and enjoining him from signing

death certificates in any capacity.

       The Court of Appeals affirmed. Lee v. Jasman, 183 Wash. App. 27, 71-72, 332
P.3d 1106 (2014). Regarding the removal and signing death certificates issue, it held

that Jasman, acting as deputy, was a "public officer" under the civil forfeiture statute

(which requires public officers to forfeit office upon conviction for malfeasance in

office). !d. at 63; RCW 9.92.120. It thus concluded Jasman could not be deputy

coroner or perform the functions of deputy coroner (like signing death certificates).

!d. Regarding the special prosecutor issue, the Court of Appeals held that Jasman and

Morrison were not entitled to have a special prosecutor represent them. !d. at 66-67.

The court concluded that Prosecutor Lee did not have a duty to represent Coroner

Morrison under the statute prescribing prosecutors' duties. 2 !d. at 65-66.

       We granted Jasman and Morrison's petition for review. Lee v. Jasman, 182
Wash. 2d 1002, 342 P.3d 327 (2015).


2The Court of Appeals also ruled on a judicial estoppel issue and declined to award
Prosecutor Lee attorney fees and costs. Lee, 183 Wash. App. at 67-72. We denied review
of those issues.

                                            5
Grant County Prosecuting Att y v. Jasman
No. 90827-3


                                           ISSUES

       1. Did the trial court properly remove Jasman from his position as deputy

coroner and enjoin him from signing death certificates?

       2. Was Coroner Morrison entitled to have a special prosecutor represent him

(and is he thus entitled to attorney fees and costs)?

                                       ANALYSIS

       1.     The Trial Court Properly Removed Jasman and Enjoined Him from
              Signing Death Certificates Because His Positions Were "Public Officer"
              Positions, and He Was Thus Subject to the Civil Forfeiture Statute

       The parties do not dispute that an elected coroner is a public officer. Rather,

they dispute whether Jasman, acting as a deputy coroner or a "chief investigator" who

signed death certificates, was a "public officer" subject to the forfeiture statute. We

hold that as deputy coroner, Jasman was a "public officer" because he was authorized

by law to discharge the duties of a public officer-county coroner. Regarding

J as man's "chief investigator" position, we hold that J asman was a "public officer"

only to the extent that he functioned as a deputy coroner.

              a. The Forfeiture Statute and the Meaning of "Public Officer"

       Under the Washington Constitution, "[t]he governor and other state and judicial

officers" are subject to impeachment, and "[a]ll officers not liable to impeachment

shall be subject to removal for misconduct or malfeasance in office, in such manner as

may be provided by law." WASH. CONST. art. V, §§ 2, 3. In 1909, the legislature



                                              6
Grant County Prosecuting Att y v. Jasman
No. 90827-3


enacted a statute providing for the removal of public officers who are not subject to

impeachment. That law states, "The conviction of a public officer of any felony or

malfeasance in office shall entail, in addition to such other penalty as may be

imposed, the forfeiture of his office, and shall disqualify him from ever afterwards

holding any public office in this state." LAws OF 1909, ch. 249, § 3 7 (currently

codified as RCW 9.92.120). The legislature recently amended that statute to include

gender neutral language; otherwise, it remains the same. LAWS OF 2011, ch. 336, §

333.

       There is no statutory definition of the term "public officer" in Title 9 RCW.

Although the legislature originally defined "public officer" to include the deputies,

clerks, and employees of a public officer, the legislature repealed that broad definition

in 1975. LAWS OF 1909, ch. 249, § 51(24) (former RCW 9.01.010(24)); LAWS OF

1975, 1st Ex. Sess., ch. 260. And, although "public officer" is defined in the new

Criminal Code, Title 9A RCW, that definition is limited to the criminal context.

RCW 9A.04.110(13); see also RCW 9A.04.090 (providing that the definitions in

chapter 9A.04 RCW "are applicable to offenses defined by this title or another statute,

unless this title or such other statute specifically provides otherwise" (emphasis

added)). Statutory forfeiture of public office is not a crime. State ex rel. Zempel v.

 Twitchell, 59 Wash. 2d 419, 430, 367 P.2d 985 (1962). Because forfeiture is not a crime

 and because the legislature repealed the definition of "public officer" in Title 9 RCW,



                                            7
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


we must look to the "common law or ordinary meaning" of the term. State v. Chester,

133 Wash. 2d 15, 22,940 P.2d 1374 (1997) ("In the absence of a specific statutory

definition, words in a statute are given their common law or ordinary meaning.").

That being said, any interpretation of the ordinary meaning of "public officer" should

comply with a long-standing rule of construction from our legislature regarding how

to interpret the term "officer" in the civil context: "Whenever any term indicating an

officer, is used, it shall be construed, when required, to mean any person authorized

by law to discharge the duties of such officer." LAWS OF 1854, ch. 54,§ 501, at 221

(currently codified as RCW 1.16.065).

       We also have no common law definition of "public officer" in the context of

the forfeiture statute, RCW 9.92.120. Our only cases interpreting "public officer" are

limited to article XI, section 5 of the Washington Constitution-not statutory

forfeiture. The petitioners' central argument is based on two cases interpreting article

XI, section 5: Nelson v. Troy, 11 Wash. 435, 39 P. 974 (1895), and State ex rei.

Mcintosh v. Hutchinson, 187 Wash. 61, 59 P.2d 1117 (1936). The petitioners rely on

those cases for the proposition that "[a]n employee or a deputy is not an officer."

Mcintosh, 187 Wash. at 63; Nelson, 11 Wash. at 442. We decline to adopt the

interpretation of "public officer" from those constitutional cases. In those cases, we

limited our reasoning to the constitutional context. See Nelson, 11 Wash. at 441-42

(construing "officer" solely by examining the "scope of the constitutional provision").



                                            8
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


Further, adopting the petitioners' suggested definition would conflict with the long-

standing rule of construction from our legislature regarding how to interpret the term

"officer." RCW 1.16.065 provides, "Whenever any term indicating an officer is used

it shall be construed, when required, to mean any person authorized by law to

discharge the duties of such officer." That statute implicates deputies because

deputies are authorized by statute to "perform any act which his or her principal is

authorized to perform." RCW 36.16.070. Thus, concluding that deputies are not

officers would directly conflict with RCW 1.16.065. Finally, adopting the petitioners'

suggested definition would directly conflict with our recent precedent in which we

found that a deputy prosecutor was a public officer in a statutory context. Eubanks v.

Brown, 180 Wash. 2d 590, 602, 327 P.3d 635 (2014) ("This is a case where a public

officer is trying to use his office to justify acts outside his designated authority.").

       Because no statute or case directly defines the term "public officer" in the civil

forfeiture context, we must look to the ordinary meaning of the term. Chester, 133
Wash. 2d at 22. In interpreting the ordinary meaning of a word, "[a] nontechnical word

may be given its dictionary definition." Id. We adopt the dictionary definition of

"public officer" and combine that definition with the long-standing rule of

construction from our legislature regarding how to interpret the term "officer" in the

civil context. This definition best captures what the ordinary meaning of "public




                                              9
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


officer" would have been in 1909 when the legislature enacted the civil forfeiture

statute.

       In 1909, the term "office" meant "[a] special duty, trust, charge, or position,

conferred by authority and for a public purpose ; a position of trust or authority ; as,

an executive or judicial office; a municipal office." WEBSTER'S INTERNATIONAL

DICTIONARY OF THE ENGLISH LANGUAGE 998 (1899) (emphasis omitted). An

"officer" was "[o]ne who holds an office; a person lawfully invested with an office."

!d. Additionally, in 1854, our legislature gave a rule of construction regarding how to

interpret the term "officer" in the civil context: "Whenever any term indicating an

officer, is used, it shall be construed, when required, to mean any person authorized

by law to discharge the duties of such officer." LAWS OF 1854, ch. 54,§ 501, at 221

(currently codified as RCW 1.16.065). Thus, in 1909 in Washington, a "public

officer" would have been either (1) someone in a position of public trust conferred by

some authority or (2) a person authorized by law to discharge the duties of a person in

a position of public trust.

       As described below, applying that definition to Jasman's deputy coroner

position, we hold that Jasman was a public officer subject to the forfeiture statute

because a deputy is authorized by law to discharge the duties of a public officer.

Applying the definition to Jasman's "chief investigator" position, we hold that Jasman

was a public officer subject to the forfeiture statute only to the extent that he



                                             10
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


functioned as a deputy coroner (i.e., to the extent that he functioned as a person

authorized by law to discharge the duties of the county coroner). We clarify,

however, that Jasman may be otherwise employed by a public officer.

              b. Deputy Coroner Position

       Jasman's position as deputy coroner meets the ordinary meaning of"public

officer" and the legislature's long-standing rule of construction from the civil

procedure context. As deputy coroner, Jasman was legally authorized to discharge

any coroner duties. See RCW 36.16.070 ("A deputy may perform any act which his

or her principal is authorized to perform."). Since Jasman could perform any duty that

the coroner could perform, his position meets our legislature's long-standing rule of

construction regarding the term "officer": "Whenever any term indicating an officer

is used it shall be construed, when required, to mean any person authorized by law to

discharge the duties of such officer." RCW 1.16.065. We find this dispositive. We

hold that the civil forfeiture statute bars Jasman from holding the position of deputy

coroner because that position authorizes him by law to discharge the duties of a public

officer-Grant County coroner.

               c. Chief Investigator Position

       Jasman also seeks review of the Court of Appeals' decision to affirm the trial

court's order enjoining Jasman from signing death certificates as chief investigator.

We take this opportunity to clarify when someone labeled as an "employee" can be a



                                            11
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


public officer subject to the forfeiture statute. Although "public employees" are

generally not "public officers" subject to the forfeiture statute, an employee who

functions as a public officer is subject to the forfeiture statute.

       Public officers can employ both deputies and employees, but only deputies are

authorized by law to discharge the duties of public officers. See RCW 36.16.070.

RCW 36.16.070 allows public officers to "employ deputies and other necessary

employees" if his or her duties "are greater than can be performed by the person

elected to fill it," but it provides that only "[a] deputy may perform any act which his

or her principal is authorized to perform." (Emphasis added.) Because employees are

ordinarily not authorized by law to discharge the duties of public officers, employees

are not ordinarily officers.

       For example, if a coroner hired an assistant who merely assisted the coroner in

fulfilling his or her statutory duties, the assistant would likely not be considered a

"public officer" under the long-standing rule of construction regarding the term

"officer" in the civil context. Under that rule, a person assisting with work would not

be someone "authorized by law to discharge the duties of such officer." RCW

1.16.065.

       However, we will not allow an elected official to circumvent the forfeiture

statute by allowing an "employee" to wear a "deputy" hat (i.e., we will not allow an

official to hire an "employee" but give that "employee" the authority to discharge the



                                              12
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


official's statutory duties in order to avoid the forfeiture statute). In this instance,

function trumps form-our analysis is driven by an employee's actual job duties, not

simply his or her job title. As a practical matter, courts have prevented persons in

positions of public trust from circumventing or directly undermining relevant legal

requirements. See, e.g., Missouri v. Seibert, 542 U.S. 600, 616-17, 124 S. Ct. 2601,

159 L. Ed. 2d 643 (2004) (finding a police officer's custodial interrogation tactic

improper because it circumvented the warning requirements of Miranda v. Arizona,

384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)). In this case, we hold that

employees who function as public officers are subject to the forfeiture statute.

       Thus, here we hold that when Jasman was the "chief investigator," he was still

a "public officer" subject to the forfeiture statute to the extent that he functioned as a

deputy coroner (as a person authorized by law to discharge the duties of county

coroner). We thus affirm the trial court's and Court of Appeals' rulings enjoining

Jasman from signing death certificates. Lee, 183 Wash. App. at 65. By statute, a

coroner has the authority to sign death certificates and determine the cause of

unattended deaths. RCW 70.58.170, .180. One of Jasman's "duties as an investigator

[was] to determine and certify the cause and manner of death in cases [the coroner's]

office takes jurisdiction over." CP at 92. Jasman signed four death certificates in his

capacity as chief investigator. By signing death certificates, Jasman was functioning

as a coroner-a position from which he was disqualified pursuant to the forfeiture



                                              13
Grant County Prosecuting Att 'y v. Jasman
No. 90827-3


statute. Thus, the Court of Appeals correctly affirmed the trial court's order enjoining

Jasman from signing death certificates. While nothing prevents Coroner Morrison

from employing Jasman in some capacity to assist Coroner Morrison in performing

his duties, J as man may not perform the statutory coroner duties himself.

       2.     Coroner Morrison Was Not Entitled To Have a Special Prosecutor
              Defend Him (and Thus He Is Not Entitled to Attorney Fees)

       The petitioners argue that the trial court should have appointed a special

prosecutor to defend Coroner Morrison when he intervened in the lawsuit. Since

Coroner Morrison can no longer have a special prosecutor appointed, he seeks to

recover attorney fees and costs. The Court of Appeals affirmed the trial court's

decision denying appointment of a special prosecutor. Lee, 183 Wash. App. at 66-67.

We affirm. By statute, prosecutors ordinarily have a duty to only advise county

officers. RCW 36.27 .020(2). However, prosecutors have a duty to represent county

officers in suits against them for money damages and suits in which the State or

county is the real party in interest. RCW 4.96.041(1), (2); Osborn, 130 Wash. 2d at 625.

Here, we hold that the prosecutor did not have a duty to represent Coroner Morrison.

This lawsuit was a quo warranto action against Jasman, not a suit for money damages

against Coroner Morrison or a case in which the county was the real party in interest.

Thus, Coroner Morrison was not entitled to have the trial court appoint a special

prosecutor to represent him and is not entitled to attorney fees and costs.




                                            14
Grant County Prosecuting Att y v. Jasman
No. 90827-3


       A court may appoint a special prosecutor for a party only if ( 1) the prosecutor

has "the authority and the duty to represent that party in the given matter" and (2)

"some disability ... prevent[s] the prosecutor from fulfilling that duty." Osborn, 130
Wash. 2d at 624-25. Here, the parties do not appear to dispute that Prosecutor Lee had a

disability from representing Coroner Morrison because of a conflict of interest-since

Prosecutor Lee instituted a quo warranto action against J asman (and Coroner

Morrison intervened), Prosecutor Lee was directly adverse to the person he would be

representing-Coroner Morrison. See RPC 1. 7(a)( 1). The parties primarily dispute

whether Prosecutor Lee had a legal duty to represent Coroner Morrison.

       A prosecutor's duties are provided by RCW 36.27.020. Under that statute,

prosecutors are required to "[a]ppear for and represent the state, county, and all school

districts ... in all criminal and civil proceedings in which the state or the county or

any school district in the county may be a party." RCW 36.27.020(3). They are also

required to "[b ]e legal adviser to all county and precinct officers and school directors

in all matters relating to their official business." RCW 36.27 .020(2). Additionally,

the legislature has provided that a prosecutor (or another private attorney) is required

to defend a public officer who is sued in his or her official capacity for money

damages, provided the officer or employee acted in good faith in performing his or

her official duties. RCW 4.96.041(1), (2).




                                             15
Grant County Prosecuting Att y v. Jasman
No. 90827-3


       Furthermore, "courts have required prosecutors to represent county officers

when the county or State, though unnamed in the action, was a real party in interest."

Osborn, 130 Wash. 2d at 625. For example, we held that a prosecutor had a duty to

represent a probation officer in the context of a juvenile court proceeding because

"[t]he effective and orderly conduct of juvenile hearings is a matter with which the

state and county are both deeply concerned." In re Welfare ofLewis, 51 Wash. 2d 193,

202, 316 P.2d 907 (1957).

       Here, we hold that Prosecutor Lee did not have a legal duty to represent

Coroner Morrison because Coroner Morrison was not sued for money damages and

the State or county was not the real party in interest. This lawsuit was a quo warranto

action against Jasman, challenging his authority to exercise the office of deputy

coroner and sign death certificates, not a lawsuit against Coroner Morrison for money

damages. Additionally, the circumstances of the quo warranto action do not indicate

that the State or county was the real party in interest. Although the trial court allowed

Coroner Morrison to intervene in the quo warranto action and found that Coroner

Morrison was the real party in interest, the trial court also found that Coroner

Morrison was "not a necessary party," and it never found that the county itself was the

real party in interest. CP at 354. Without more, this falls short of being "a matter

with which the state and county are both deeply concerned," such as "[t]he effective

and orderly conduct of juvenile hearings" in In re Lewis, 51 Wash. 2d at 202.



                                            16
Grant County Prosecuting Att y v. Jasman
No. 90827-3


                                       CONCLUSION

       We affirm the Court of Appeals. We hold that the forfeiture statute prohibits

Jasman from being a deputy coroner and from signing death certificates as "chief

investigator." Additionally, we hold that Coroner Morrison was not entitled to a

special prosecutor's representation.




                                           17
Grant County Prosecuting Att y v. Jasman
No. 90827-3




WE CONCUR:




                                           18